EXHIBIT 10.1
 
 
OUTPUT AND SUPPLY AGREEMENT
 
This Output and Supply Agreement (this "Agreement"), dated as of October 1, 2010
(the "Effective Date"), is entered into by and among Silicium Québec Société en
Commandite / Québec Silicon Limited Partnership, a limited partnership
established under the laws of the Province of Québec, Canada ("Becancour LP"),
Dow Corning Corporation, a Michigan corporation ("DCC"), and Bécancour Silicon
Inc., a corporation governed by the laws of Québec ("BSI") (DCC and BSI, each a
"Customer").
 
W I T N E S S E T H:
 
WHEREAS, BSI is a wholly-owned subsidiary of Timminco Limited ("TL");
 
WHEREAS, DCC, TL and BSI have entered into that certain Framework Agreement
dated as of August 10, 2010 (the "Framework Agreement"), pursuant to which DCC
acquired forty-nine percent (49%) of the equity interests in Becancour LP. BSI
owns the remaining fifty-one percent (51%) of the equity interests in
Becancour LP;
 
WHEREAS, Dow Corning Canada, Inc., Québec Silicon General Partner Inc. and BSI
have entered into that certain Amended and Restated Limited Partnership
Agreement, dated as of October 1, 2010, setting forth certain governance terms
relating to the operation of Becancour LP (the "Limited Partnership Agreement");
and
 
WHEREAS, the Framework Agreement requires Becancour LP, DCC and BSI to execute
this Agreement on or prior to the Closing Date (as defined in the Framework
Agreement) setting forth the terms upon which Becancour LP will produce and
supply silicon metal of certain grades as specified herein to DCC and BSI, and
dedicate its entire output to such parties.
 
NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, intending to be legally bound hereby, the parties hereto agree
as follows:
 
ARTICLE I
 
PRODUCT
 
1.1  
Product

 
Becancour LP shall produce the following [*]; in each case to the extent that
such grade of silicon metal meets the Product specifications of each Customer.
Each such grade of silicon metal is referred to as a "Product Line", and each
such Product Line, as well as any other products produced hereunder on behalf of
a Customer pursuant to such Customer's Specifications, is referred to as a
"Product". DCC's initial Product specifications are those specifications
designated by DCC and set forth in [*] (as modified in accordance with the terms
hereof, the "DCC Specifications"). BSI's Product specifications are those
specifications designated by BSI for Product being produced for BSI as of the
Effective Date (as modified in accordance with the terms hereof, the "BSI
Specifications" and, together with DCC's Specifications, the "Specifications").
Each Customer may modify its Specifications from time to time in accordance with
Section 5.1(b), provided that to the extent that such modifications require
amending any of the terms of this Agreement, the parties shall promptly execute
an amendment to this Agreement in a manner that does not adversely affect the
other Customer (including with respect to Price or Customer Output Capacity
(each as defined below)).
 
1.2  
Other Products and By-Products

 
Becancour LP may not produce any products other than the Products as requested
by a Customer in such Customer's Specifications, except that Becancour LP may
produce any non-silicon metal by-products as a result of Product production for
Customers in the ordinary course ("By-Products"). Becancour LP may only produce
products within the Product Lines except in the event that the Customers have
agreed in accordance with the terms of the Limited Partnership Agreement that
Becancour LP may produce grades of silicon metal other than the Product Lines
("Other Products"). If the parties agree to the production of Other Products,
the parties hereto shall promptly execute, to the extent necessary, an amendment
to this Agreement, provided that neither Customer shall be adversely affected by
such amendment (including with respect to Price or Customer Output Capacity).
BSI, on behalf of Becancour LP, shall use commercially reasonable efforts to
sell any By-Products to third parties, pursuant to that certain Agency Services
Agreement between BSI and Becancour LP dated as of the date hereof as such may
be amended from time to time ("Agency Services Agreement"), provided that such
By-Products shall be sold on market terms and all revenues from such sales (net
of any commissions payable to BSI pursuant to the Agency Services Agreement)
shall be deducted from the Actual Full Cost (as defined below) of producing
Product as provided in Section 4.3.
 
ARTICLE II
 
QUANTITY AND ALLOCATION
 
2.1  
Minimum Product Commitment.

 
For each calendar year, each Customer shall purchase its allocated share of the
volume of Product produced by Becancour LP in such year pursuant to the
Production Plan as agreed pursuant to Section 5.1(b). In the event that a
Customer does not wish to purchase any portion of its allocation of Product,
such Customer shall act in accordance with Section 2.3.
 
2.2  
Allocation of Product Production Capacity.

 
(a)  
Subject to [*], Becancour LP shall allocate fifty-one percent (51%) of its total
annual production capacity, as measured in metric tons of shippable Product
produced for the Customers pursuant to the Specifications (the "Customer Output
Capacity"), meeting the BSI Specifications to BSI and shall allocate forty-nine
percent (49%) of its total annual Customer Output Capacity meeting the DCC
Specifications to DCC. In the event that a Customer changes its Specifications
[*] resulting from such change in Specifications (whether a material loss of
capacity as a result of the conversion of equipment to accommodate such change
in Specifications or any other factor affecting production capacity) shall be
[*] to such Customer. If the Parties have agreed, in accordance with the terms
of the Limited Partnership Agreement, to expand the production capacity of
Becancour LP beyond the three (3) furnaces that are in operation as of the
Effective Date, BSI shall be entitled to fifty-one percent (51%) and DCC shall
be entitled to forty-nine percent (49%) of such additional Customer Output
Capacity, unless the Customers mutually agree otherwise in writing.

 
(b)  
[*]

 
(c)  
[*]

 
2.3  
Option to Purchase Unwanted and Unused Allocation

 
If either Customer elects not to purchase any portion of its allocation of
Product that has not yet been produced (and is not in process) by Becancour LP,
such Customer shall provide written notice to the other Customer and
Becancour LP at least sixty (60) days prior to the scheduled production of such
Product of the amount of Product it wishes not to purchase (the "Non-Purchased
Product") and, subject to this Section 2.3, such Customer shall not be required
to purchase the Non-Purchased Product. Within thirty (30) days following receipt
of any such notice, the other Customer shall have the option, upon written
notice to Becancour LP and the other Customer, to elect to purchase any or all
of such allocation of Non-Purchased Product (which shall be produced according
to such purchasing Customer's Specifications in the Product Line of such
purchasing Customer's choosing), at [*], and Becancour LP shall invoice such
purchase in accordance with Article IV herein. If such other Customer does not
purchase all of the Non-Purchased Product, then:
 
(a)  
the Customer that elects to purchase less than its full allocation of Product
(the "Short Customer") shall [*];

 
(b)  
the Short Customer shall [*]; and

 
(c)  
[*].

 
An illustration of the shortfall amount attributable to unwanted Product
allocation is attached as [*]. Notwithstanding the foregoing, the parties may,
by mutual agreement, determine to change the total Product output of
Becancour LP on a proportional basis and the related [*], without any Customer
then being required to comply with the provisions of Section 2.3 (unless a
Customer does not wish to purchase any portion of its allocation of Product
based on the new arrangements then set). [*].
 
ARTICLE III
 
COMPLIANCE WITH LAW
 
3.1  
Compliance with Laws

 
Becancour LP shall use its reasonable best efforts to comply in all material
respects with, and shall ensure that the Product is manufactured in accordance
with, all applicable Laws (as defined in the Framework Agreement), including the
applicable provisions (as amended) of: An Act Respecting Labour
Standards (R.S.Q. c. N-1.1); the Canada Labour Code (R.S.C. 1985, c. L-2); An
Act Respecting Occupational Health and Safety (R.S.Q. c. S-2.1); An Act
Respecting Industrial Accidents and Occupational Diseases (R.S.Q. c. A-3.001);
the Charter of Human Rights and Freedoms (R.S.Q. c. C-12); the Canadian
Environmental Protection Act, 1999 (S.C. 1999, c. 33); the Environment Quality
Act (R.S.Q. c. Q-2); the Transportation of Dangerous Goods Act, 1992 (S.C. 1992,
c. 34); the Transportation of Dangerous Goods Regulations (SOR/2001-286); and
the Transportation of Dangerous Substances Regulation, 2002 (G.O.Q. 2, 4073).
 
3.2  
Additional Obligations

 
Upon the request of a Customer, Becancour LP shall provide such Customer such
information as may be reasonably required for the Customer to comply with all
Laws with respect to the Product. Without limiting Becancour LP's obligation to
comply with the Specifications, Becancour LP shall further:
 
(a)  
adhere to industry standards for quality control and safe handling;

 
(b)  
upon the request of a Customer or if required by Law, send each Customer (i) a
copy of current Material Safety Data Sheets covering the Product and (ii) timely
updates thereto; and

 
(c)  
collaborate with each Customer in the implementation of environmental, health
and safety practices relating to the Product. Such practices shall include, but
without being limited thereto, handling, storage, use, disposal, recycling,
waste minimization and waste management of the Product.

 
3.3  
Responsible Care

 
Each Customer is committed to support a continuing effort to improve the
chemical industry's responsible management of chemicals by following the
principles of the Responsible Care® initiative of the American Chemistry Council
and the Responsible Care® initiative of the Chemistry Industry Association of
Canada, in each case as set forth in [*]. Becancour LP agrees to operate its
business in a manner that is consistent with these principles or a similarly
comprehensive health, safety and environmental program.
 
ARTICLE IV
 
PRICE AND PAYMENT
 
4.1  
Price

 
Subject to Section 4.2, 4.3 and 4.4, for each metric ton of Product produced for
a Customer, such Customer shall pay [*].
 
4.2  
Budgeted Full Cost

 
[*]
 
4.3  
Actual Full Cost

 
During each Price True-Up, the parties shall discuss and mutually agree to [*],
 
(a)  
[*];

 
(b)  
[*]; and

 
(c)  
[*].

 
[*].
 
4.4  
Price True-Up

 
[*].
 
4.5  
Payment

 
Becancour LP shall invoice each Customer (a) within [*] days after the end of
each month for Product produced according to such Customer's Specifications and
delivered to such Customer during such month and any amounts required to be
reimbursed or paid by such Customer to Becancour LP pursuant to this Agreement
(including Section 2.3)with respect to activities during such month and
(b) within [*]. Invoices shall be issued to both Customers on the same day and
shall be due and payable no later than [*] days after the Customer's receipt of
an invoice. If either Customer does not pay an invoice in full when due,
Becancour LP shall be entitled to (a) charge interest on any unpaid amount at
the rate of [*] per month, which interest shall accrue daily from the due date
until such time as such amount is paid in full; and (b) in the event that a
Customer's payment is more than [*] past due, refrain from [*].
 
ARTICLE V
 
PRODUCTION PLANNING AND MEETINGS
 
5.1  
Annual Production Planning Meeting

 
(a)  
Minimum Product Production

 
Becancour LP shall use commercially reasonable efforts to produce an aggregate
of at least 47,000 metric tons of Product during each calendar year during the
term of the Agreement, unless the Customers mutually agree otherwise pursuant to
the Production Plan (the "Minimum Annual Production"). The Customers acknowledge
that the Minimum Annual Production is a target, based on the initial benchmark
production capacity as agreed upon by the Customers in connection with the
Framework Agreement, and that actual annual production volumes shall be
dependent upon such items as planned maintenance and downtime as well as the
availability of raw materials, power, employees on commercially viable terms and
other operational constraints that may arise, which events Becancour LP shall
address in good faith and in the ordinary course of business. If Becancour LP is
unable to produce the volume of Minimum Annual Production due to Force Majeure
Event (as defined below), the shortfall in production during such year shall be
applied to each Customer's allocated Customer Output Capacity (as defined below)
in proportion to the allocation of Product set forth in Section 2.2.
 
(b)  
Annual Production Planning Meeting

 
The parties shall, through the Operating Committee appointed pursuant to the
Limited Partnership Agreement (the "Operating Committee"), hold an annual
production planning meeting at a mutually convenient time in the last two (2)
weeks of October of each year (the "Annual Production Planning Meeting") to
discuss and mutually agree to Becancour LP's production and delivery schedule
for the following calendar year (the "Production Plan"), including (i) the total
Customer Output Capacity planned for the following calendar year, (ii) the
volume of Product in each Product Line to be produced on a month-to-month basis
according to each Customer's Specifications, (iii) the production schedules
relating thereto, (iv) planned capital expenditures, (v) any planned shutdown of
the Becancour LP plant, and (vi) whether a Customer believes that it can provide
any key raw material used in the production of the Product (with equivalent or
better quality) to Becancour LP at a lower cost than Becancour LP is paying at
such time and, if so, the terms of such arrangement, and (vii) any changes to a
Customer's Specifications and the effect of such changes on the production
schedule and Price, including any changes to the cost allocation to equitably
reflect the changes in the Specifications. The Production Plan and the other
agreements of the parties with respect to the other items set forth in this
Section 5.1(b) and Sections 4.2 and 4.3 shall be memorialized in writing.
Without limiting the foregoing, during the Annual Production Planning Meeting,
the parties shall discuss the scheduling of the production time of the plant to
accommodate the output needs of each Customer consistent with the use of the
capacity dedicated to each Customer, as specified in Section 2.2. For the fourth
quarter of 2010, the Budgeted Full Cost for each Product Line and the Production
Plan shall be as set forth in [*].
 
(c)  
Key Raw Materials

 
If any Customer believes it can provide any key raw material (with equivalent or
better quality) to Becancour LP at a lower cost than Becancour LP's current cost
(and taking into consideration the raw materials requirements to meet the
Specifications and any costs associated with terminating existing raw materials
supply relationships, provided that any such costs associated with termination
of affiliate supply relationships must be reasonable) and provides written
notice to Becancour LP to such effect, then Becancour LP shall have the option
in its discretion, acting in a commercially reasonable manner, to accept such
key raw material from such Customer. If a Customer so supplies any key raw
material, the price for the Product will be adjusted so that the economic
benefit is applied to each Customer in proportion to the allocation of Product
under Section 2.2; provided, that, if such economic benefit is only applicable
to a particular Customer's Product (based on such Customer's Specifications),
then the applicable Customer shall receive the entire economic benefit thereof.
 
5.2  
Quarterly Meetings

 
The Customers and Becancour LP shall, through the Operating Committee, meet
quarterly during the month immediately prior to the end of each calendar quarter
to discuss and mutually agree to (a) any adjustments to the then-current
Production Plan and/or (b) subject to Section 2.3, any changes in the total
output production.
 
ARTICLE VI
 
SHIPMENT, DELIVERY AND STORAGE
 
6.1  
Shipments and Packaging

 
Shipments of Product will be made Free Carrier at Becancour LP, Bécancour,
Québec, Canada, loaded to each Customer's rail car, truck or shipping container.
Each Customer shall select the carrier and the routing for its respective
deliveries. Becancour LP shall load Product to the applicable Customer's rail
cars, trucks or shipping containers at no additional cost to such Customer. To
the extent any Customer requires a method of shipment or packaging (e.g., bulk
totes) other than the foregoing, any additional costs of such shipment or
packaging incurred by Becancour LP shall be considered special costs and shall
be charged only to such Customer in accordance with Section 4.3(b), unless the
Customers mutually agree otherwise in writing. All references in this Agreement
to delivery terms shall use and refer to the Incoterms as published by the
International Chamber of Commerce, 2000 edition.
 
6.2  
Delivery

 
Becancour LP shall deliver the monthly volumes of Product to each Customer in
accordance with the delivery schedule in the Production Plan. Delivery by
Becancour LP of Product shall be deemed to have occurred: (a) for Product that
is not stored pursuant to Section 6.4, at such time as such Product is delivered
to the carrier of such Customer (or of such Customer's subsequent, third party
customer (an "End-Customer")); and (b) for Product that is stored pursuant to
Section 6.4, at such time as such Product is placed in storage. Upon request of
the Customer that had requested storage of such Product, such Product shall be
removed from storage and loaded onto such Customer's (or End-Customer's)
carrier.
 
6.3  
Product Inspection

 
All Product will be subject to final inspection and approval by the applicable
Customer (or End-Customer) within [*] days after: (a) for deliveries made
pursuant to Section 6.2(a), the date on which such Customer (or End-Customer)
has received both the applicable Product delivery at such Customer's (or
End-Customer's) site and the related certificate(s) of analysis; and (b) for
deliveries made pursuant to Section 6.2(b), the date [*] and such Customer (or
End-Customer) has received the related certificate(s) of analysis. A Customer
may reject any such Product that does not meet the applicable Specifications or
contains foreign material, even if such Customer [*]. In such case, Becancour LP
shall, at the Customer's option, either: (a) replace the non-conforming Product,
provided that such Customer shall designate, in its reasonable discretion, when
such replacement shall be furnished to such Customer (or End-Customer), and
provided further that such Customer shall provide Becancour LP with no less than
ten (10) days prior written notice of such date; (b) refund the Price of the
non-conforming Product and deduct the volume of the non-conforming Product from
such Customer's Product commitment pursuant to Section 2.1 during the applicable
calendar year; or (c) if Becancour LP cannot replace such non-conforming Product
within [*] days of notice to Becancour LP of the rejection thereof, to the
extent such Customer [*], Becancour LP shall, in accordance with Section 4.4,
refund the Price of the non-conforming Product and [*], provided that, for
purposes of this Section 6.3, such cost shall not exceed [*]. Any production
capacity spent manufacturing replacement Product shall be allocated in
proportion to the allocation of Product under Section 2.2. Without limiting the
foregoing, Becancour LP shall arrange, at its own expense, for prompt return or
disposal of any non-conforming Product, which disposal may include the sale by
Becancour LP of such non-conforming Product to a third party.
 
6.4  
Storage

 
(a)  
Storage Services

 
At any time before Becancour LP has initiated shipment of Product to a Customer
(or its End-Customer) pursuant to Section 6.1, such Customer may elect to store
such Product at Becancour LP's facilities, up to a maximum of (i) for DCC,
forty-nine percent (49%) or (ii) for BSI, fifty-one percent (51%) of the maximum
storage space for Product at Becancour LP's facilities, provided that to the
extent that a Customer does not use its allocated maximum, the other Customer
may avail itself of such unused storage space until such time as the original
Customer requires such storage space. Title to any such stored Product will
shift to the applicable Customer at such time as such Product has been placed in
storage and the applicable invoice has been issued to such Customer in
accordance with Section 4.5. DCC may use the storage space afforded to it under
this Agreement for Product produced for it under this Agreement or for product
being supplied to it by BSI or its affiliates pursuant to other arrangements.
Each Customer shall reimburse Becancour LP for all actual costs incurred by
Becancour LP in providing off-site storage to such Customer pursuant to this
Section 6.4.
 
(b)  
Storage Conditions

 
Becancour LP shall comply with the following storage conditions:
 
(i)  
the storage location shall be in a secure covered location with signs will be
posted at all entrances to the storage location with the following language:
"The Silicon stored within this Area is owned by [DCC/BSI]." Each Customer may
inspect the storage location and Product stored therein upon reasonable notice
and at reasonable times;

 
(ii)  
the Product will be kept free from contamination by water, oil, scrap wood,
scrap steel, concrete pieces or other contaminates; and

 
(iii)  
Becancour LP shall identify the furnace taps associated with each storage
location and will communicate the relevant tap quality data associated with
Product loaded into each of Customer's containers.

 
ARTICLE VII
 
TERM AND TERMINATION
 
7.1  
Term

 
This Agreement shall commence as of the Effective Date and shall continue in
perpetuity until terminated pursuant to Section 7.2.
 
7.2  
Automatic Termination

 
This Agreement shall automatically terminate upon the dissolution or liquidation
of Becancour LP in accordance with the Limited Partnership Agreement.
 
7.3  
Bankruptcy; Insolvency

 
The Parties acknowledge and agree that the bankruptcy or insolvency of one
Customer shall not affect the rights of the other Customer pursuant to this
Agreement.
 
ARTICLE VIII
 
AUDIT RIGHTS
 
8.1  
Right to Audit

 
(a)  
Upon reasonable prior written notice, each Customer and its representatives
shall have the right to conduct in-depth audits of (a) Becancour LP's
operations, including its facilities and books and records, and (b) the basis
for the Actual Full Cost charged by Becancour LP to such Customer, in connection
with this Agreement, one (1) time per calendar year or more frequently if
reasonably required in order to comply or remain in compliance with any
applicable Law. Each Customer shall bear the costs of all audits conducted by
such Customer.

 
(b)  
Becancour LP shall provide the auditing Customer and its employees, contractors,
agents, or other representatives with such information, reasonable assistance
and access to Becancour LP's premises, employees and books and records as is
reasonably necessary in order for such Customer to fully and promptly carry out
each audit. Becancour LP shall ensure that all of its personnel reasonably
cooperate with any such audit.

 
(c)  
If a Customer's exercise of its rights under this Section 8.1 results in audit
findings that Becancour LP has failed to perform its obligations under this
Agreement, the auditing Customer shall make the audit findings available to
Becancour LP and the other Customer. The Customers and Becancour LP shall use
commercially reasonable efforts to agree to a remedial plan and a timetable for
achievement of the planned actions and/or improvements. Following such
agreement, Becancour LP shall implement that plan in accordance with the agreed
time table and shall confirm its completion by a notice in writing to such
Customer.

 
(d)  
If a Customer's exercise of its rights under this Section 8.1 results in audit
findings that a Customer has overpaid or underpaid for Product (in each case
after giving effect to a Price True-Up for the applicable period) then (i) in
the event of an overpayment, Becancour LP shall pay such Customer's overpayment,
or (ii) in the event of an underpayment, such Customer shall pay Becancour LP an
amount equal to such underpayment, in each case within thirty (30) days
following such delivery to Becancour LP of the audit findings unless disputed by
Becancour LP, in which case, promptly following final determination of such
dispute in accordance with Article X.

 
ARTICLE IX
 
CONFIDENTIALITY
 
9.1  
Confidential Information

 
The contents of this Agreement and all information furnished to one party by any
other party or derived from the information furnished by a party in the
performance of this Agreement ("Confidential Information") are to be kept
confidential between the parties, not disclosed to any third party and not used
by a receiving party except as permitted herein and except for the specific
purpose of performing its obligations or exercising its rights hereunder. Each
party shall inform those performing services on its behalf in accordance with
this Agreement of these obligations and shall be responsible for all violations
by such persons of this Article IX. Each party agrees to furnish technical and
business information as reasonably required to satisfy the requirements of this
Agreement only to the extent that each party is legally free to disclose such
information. Notwithstanding the foregoing, each party may share such
Confidential Information with its affiliates (including for the purpose of this
Section 9.1, entities owning directly or indirectly fifty percent (50%) or more
of its stock). This Article IX shall survive the termination of this Agreement.
 
9.2  
Exceptions

 
Each party may disclose (subject to applicable Laws) Confidential Information of
another party if (a) any such Confidential Information is or becomes generally
available to the public other than as a result of disclosure by a party (or any
of its affiliates) that does not own such Confidential Information, (b) any such
Confidential Information (including any report, statement, testimony or other
submission to a governmental authority) is required by applicable Laws,
including but not limited to applicable securities laws and accounting
regulations, after prior notice of such intention to disclose has been given to
the disclosing party to the extent such notice is permitted by applicable Law,
provided that no such notice is required if prohibited by applicable Law,
(c) any such Confidential Information is reasonably necessary to be disclosed in
connection with any dispute with respect to this Agreement (including in
response to any summons, subpoena or other legal process or formal or informal
investigative demand issued to the disclosing party in the course of any
litigation, arbitration, mediation, investigation or administrative proceeding),
(d) any such Confidential Information was or becomes available to a party on a
non-confidential basis and from a source (other than a party to this Agreement
or any affiliate or representative of such party) that is not bound by a
confidentiality agreement with respect to such information or (e) any such
Confidential Information is in such party's lawful possession as of the Closing
Date or independently developed after the Closing Date without the aid,
application or use of any information that is to be kept confidential under this
Article IX as evidenced by a written record proving such independent
development.
 
ARTICLE X
 
DISPUTE RESOLUTION
 
10.1  
Disputes

 
If a dispute arises under this Agreement such dispute shall first be referred
for resolution to the Operating Committee. If the Operating Committee is unable
to resolve such matter within ten (10) days, the parties shall escalate such
dispute to the senior officers of each party, as applicable, set forth in [*],
as may be amended by each party from time to time (the "Senior Officers"), by
providing written notice of the dispute specifying the nature of the dispute to
the other party's (ies') Senior Officer. Upon the other party's (ies') Senior
Officer's receipt of this notice, the applicable Senior Officers shall, within
five (5) business days, enter into discussions concerning the dispute. If the
dispute is not resolved as a result of such discussions within ten (10) days,
such dispute shall be referred by the Senior Officers to non-binding mediation
(with such mediator to be reasonably agreed by the parties to such dispute), or
if the dispute is with respect to pricing related matters, final and binding
arbitration. The expense of mediation and/or arbitration shall be borne equally
between or among the parties to the dispute. Each party shall pay the fees and
expenses of its own counsel.
 
10.2  
Arbitration Procedures.

 
(a)  
In the event that both Customers and Becancour LP are parties to a dispute and
the interests of Becancour LP and BSI are adverse in such dispute, there shall
be five (5) arbitrators, three (3) of whom shall be appointed individually by
each party to the dispute and two (2) of whom shall be neutral arbitrators
appointed by the American Arbitration Association ("AAA"), in each case in
accordance with the last sentence of this Section 10.2(a). In the event there
are only two parties to the dispute, or in the event that both Customers and
Becancour LP are parties to the dispute but the interests of Becancour LP and
BSI are not adverse in such dispute (in which case Becancour LP and BSI shall be
treated as one party for purposes of this Section 10.2), there shall only be
three (3) arbitrators, two (2) of whom shall be appointed individually by each
party to the dispute and the two (2) appointed arbitrators shall choose a third
arbitrator. Each party to a dispute shall choose an arbitrator within
thirty (30) days of receipt by a party of the demand for arbitration. If any
party fails to appoint an arbitrator within the time periods specified herein,
such arbitrator shall, at any party's request, be appointed by the AAA, pursuant
to a listing, ranking and striking procedure in accordance with the Commercial
Arbitration Rules of the AAA ("AAA Rules"). Any arbitrator appointed by the AAA
shall have no less than fifteen (15) years of experience with large, complex
commercial cases, and shall be an experienced arbitrator.

 
(b)  
The language of the arbitration shall be English. The place of arbitration shall
be New York, New York.

 
(c)  
In addition to the authority conferred on the arbitral tribunal by the
AAA Rules, the arbitral tribunal shall have the authority to order such
production of documents and such depositions of witnesses as may reasonably be
requested by either party or by the arbitral tribunal itself.

 
(d)  
The award rendered in any arbitration commenced hereunder shall be final and
binding upon the applicable parties and judgment thereon may be entered in any
court of competent jurisdiction.

 
(e)  
By agreeing to arbitration, the applicable parties do not intend to deprive any
court of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment, or other order in aid of arbitration proceedings and/or the
enforcement of any award. Without prejudice to such provisional remedies as may
be available under the jurisdiction of a court, the arbitral tribunal shall have
full authority to grant provisional remedies and to direct the applicable
parties to request that any court modify or vacate any temporary or preliminary
relief issued by such court, and to award damages for the failure of any
applicable party to respect the arbitral tribunal's orders to that effect.

 
(f)  
Any arbitration hereunder shall be confidential, and the applicable parties, and
their agents and the arbitrators shall not disclose to any non-party the subject
of the arbitration, any information about the arbitration or the substance of
the proceedings thereunder except (i) as may be required by Law, (ii) as
necessary to enforce this Agreement to arbitrate or any award hereunder or
(iii) to a party's shareholders, provided that the disclosing party reasonably
believes that such information is material to the disclosing party's business.

 
ARTICLE XI
 
WARRANTIES, INDEMNIFICATION AND LIMITATION OF LIABILITY
 
11.1  
Representations and Warranties.

 
Each party represents and warrants that it has (a) all rights and authority
required to enter into this Agreement and (b) taken all requisite corporate and
other action to approve the execution, delivery and performance of this
Agreement and it is duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation.
 
11.2  
Additional Warranties from Becancour LP

 
Becancour LP warrants to each Customer that (a) the Product delivered to or on
behalf of such Customer shall be free from defects in materials, (b) the Product
shall conform to all Specifications or otherwise does not contain defects in
workmanship and (c) the Customers shall receive good and valid title to the
Product delivered hereunder. Any breach by Becancour LP of the warranties in
Section 11.2(a) or (b) shall be handled in accordance with Section 6.3. The
warranties of Becancour LP pursuant to 11.2(a) and 11.2(b) herein shall be in
effect for a period of 18 months from the date of delivery of Product to a
Customer (or End-Customer), whether into storage or to the Customer's (or
End-Customer's) site.
 
11.3  
Disclaimer of Warranties

 
EXCEPT AS SPECIFIED ABOVE, THERE ARE NO EXPRESS WARRANTIES BY ANY PARTY. EACH
PARTY EXPRESSLY DISCLAIMS ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY OR
OF FITNESS FOR A PARTICULAR PURPOSE OF THE PRODUCT SUPPLIED.
 
11.4  
Indemnification

 
Becancour LP shall indemnify, defend and hold harmless each Customer, and its
respective personnel, successors and assigns from any and all losses,
liabilities, damages and claims, and all related costs and expenses (including
reasonable legal fees and disbursements and costs and expenses of investigation
and litigation, and costs of settlement, judgment, interest and penalties)
("Losses") and threatened Losses to the extent resulting from or arising out of
any action, suit, proceedings, claim, demand, investigation or assessment made
or brought by a third party ("Third Party Claims") arising from, relating to or
based on a claim that the manufacture or delivery of the Product by Becancour LP
infringes the intellectual property rights of a third party.
 
11.5  
Indemnification Procedures

 
(a)  
Notice

 
A Customer seeking indemnification under Section 11.4 shall give Becancour LP
prompt notice of any Third Party Claim that may give rise to an indemnification
obligation under Section 11.4, together with an estimated amount of such claim
(if then estimable). Failure to give such notice shall not affect the
indemnification obligations hereunder in the absence of actual and material
prejudice and in such case, only to the extent of such prejudice.
 
(b)  
Defense against Third Party Claims

 
Becancour LP shall have the right to assume the defense (at its expense) of any
such claim through counsel of Becancour LP's choosing by so notifying the
indemnified Customer within fifteen (15) business days of the first receipt by
Becancour LP of such notice from the indemnified Customer; provided, however,
that any such counsel shall be reasonably satisfactory to the indemnified
Customer. In addition, if under applicable standards of professional conduct, a
conflict between an indemnified Customer and Becancour LP exists in respect of
such Third Party Claim, Becancour LP shall pay the reasonable fees and expenses
of such additional counsel as may be required to be retained in order to resolve
such conflict (but not more than one firm of counsel). If Becancour LP assumes
such defense, the indemnified Customer shall have the right to participate in
the defense thereof (at its own expense). If Becancour LP chooses to defend or
prosecute any Third Party Claim, Becancour LP shall not settle or compromise any
litigation with respect to such Third Party Claim without the consent of the
indemnified Customer.
 
11.6  
Limited Liability

 
Except with respect to (a) Third Party Claims that are the subject of
indemnification pursuant to Section 11.4, (b) claims arising out of
Becancour LP's gross negligence or willful misconduct, (c) personal injury,
death or damage to tangible property caused by Becancour LP or its personnel,
(d) fraudulent or criminal acts by Becancour LP or its personnel or (e) claims
arising out of Becancour LP's breach of the confidentiality provisions herein,
Becancour LP's liability and each Customer's exclusive remedy shall be limited
to, at each Customer's option, as applicable, (x) replacement of non-conforming
Product, (y) in the case of delayed shipments, expediting costs pursuant to
Section 6.2 or (z) a refund of the Price of the non-conforming Product plus
reimbursement of the incremental increase in the cost of purchasing Product from
another source, provided that with respect to clause (z) such liability shall
not exceed [*].
 
11.7  
No Special Damages

 
NO PARTY SHALL HAVE ANY LIABILITY FOR ANY LOSS OF PROFITS, SPECIAL, INDIRECT,
CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES ARISING OUT OF THIS
AGREEMENT OR ANY CONDITION OR, WARRANTY, EXPRESS OR IMPLIED, OR ANY DEFECT IN
THE PRODUCT DELIVERED.
 
ARTICLE XII
 
MISCELLANEOUS
 
12.1  
Amendments; No Waivers

 
(a)  
Any provision of this Agreement (including the Schedules and Exhibits hereto)
may be amended or waived at any time if, and only if, such amendment or waiver
is in writing and signed, in the case of an amendment, by all of the parties
hereto or, in the case of a waiver, by the party against whom the waiver is to
be effective.

 
(b)  
No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by Law.

 
12.2  
Notices

 
All notices, requests and other communications to any party hereunder shall be
in writing (including facsimile or similar writing) and shall be deemed to have
been duly given upon receipt when delivered in person, by facsimile or email
(receipt confirmed) or by overnight courier or registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):
 
If to BSI, to
       
Becancour Silicon Inc.
 
c/o Timminco Limited
 
Sun Life Financial Tower
 
150 King Street West
 
Suite 2401
 
Toronto ON M5H 1J9
 
Attention:
General Counsel and Corporate Secretary
 
Fax:
(416) 364-3451
 
E-mail:
pkalins@timminco.com
           
a copy (which shall not constitute notice) to:
     
Stikeman Elliott LLP
 
199 Bay Street
 
Suite 5300
 
Toronto, ON M5L 1B9
 
Attention:
Jay Kellerman
 
Fax:
(416) 947-0866
 
E-mail:
jkellerman@stikeman.com
           
if to DCC to:
       
Dow Corning Corporation
 
2200 W. Salzburg Road
 
Midland, MI 48686-0994
 
Attention:
Sue K. McDonnell
   
Senior Vice President, General Counsel & Secretary
 
Fax:
989-496-1709
           
with a copy (which shall not constitute notice) to:
       
Skadden, Arps, Slate, Meagher & Flom LLP
 
Four Times Square
 
New York, New York 10036
 
Attention:
David J. Friedman
 
Fax:
212-735-2000
 
E-mail:
David.Friedman@skadden.com
           
if to Becancour LP, to:
       
6500 Rue Yvon Trudeau
 
Bécancour, QC G9H 2V8
 
Attention:
President and CEO
 
Fax:
(819) 294-9001
 
E-mail:
rboisvert@silbec.com

 
12.3  
Successors and Assigns

 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns; provided that no
party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement, provided further that a Customer may assign
its rights hereunder (a) in accordance with the terms of the Limited Partnership
Agreement, in connection with a transfer of an interest in the equity of
Becancour LP and (b) without consent to an affiliate of such Customer. In the
event that DCC transfers any of its rights hereunder to an affiliate, DCC shall
irrevocably and unconditionally guarantee to BSI the punctual and full
performance of all the obligations (including performance of payment or
contribution) of such affiliate pursuant to this Agreement. To the extent such
affiliate of DCC fails to make any payment or contribution pursuant to this
Agreement, DCC will make such payment or contribution specifically in accordance
with the applicable provisions of the Agreement, as if such payment were being
made by such affiliate.
 
12.4  
Governing Law.

 
(a)  
This Agreement, including all matters of construction, validity and performance,
shall be construed in accordance with and governed by the law of the Province of
Quebec (without regard to principles of conflicts or choice of laws) as to all
matters, including but not limited to, matters of validity, construction,
effect, performance and remedies.

 
(b)  
The application to this Agreement of the United Nations Convention on Contracts
for the International Sale of Goods is excluded.

 
12.5  
Jurisdiction

 
Except as otherwise provided in this Agreement, any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby may be
brought in any federal or state court located in New York, New York, and each of
the parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 12.2 shall be deemed
effective service of process on such party.
 
12.6  
Waiver of Jury Trial

 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
12.7  
Counterparts; Effectiveness

 
This Agreement may be executed and delivered in one or more counterparts,
included by facsimile, each of which together shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 
12.8  
Entire Agreement

 
Subject to Section 10 of the Limited Partnership Agreement, this Agreement
(including the Schedules and Exhibits hereto) constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes and cancels all prior agreements, negotiations, correspondence,
undertakings, understandings and communications of the parties, oral and
written, with respect to the subject matter hereof and thereof. For the
avoidance of doubt, this Section 12.8 does not apply to that certain [*], which
shall continue in full force and effect in accordance with its terms.
 
12.9  
Third Party Beneficiaries

 
Nothing contained in this Agreement or in any instrument or document executed by
any party in connection with the transactions contemplated hereby shall create
any rights in, or be deemed to have been executed for the benefit of, any Person
that is not a party hereto or thereto or a permitted successor or assign of such
a party.
 
12.10  
Severability

 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.
 
12.11  
Force Majeure

 
(a)  
Without limiting Section 2.1, if (i) Becancour LP is wholly or partially
prevented from, or delayed in, providing Product or performing any of its
obligations hereunder or (ii) a Customer is wholly or partially prevented from
receiving Product or performing any of its obligations hereunder, in either case
by reason of events beyond the applicable party's reasonable control (including
acts of God, fire, explosion, accident, floods, earthquakes, embargoes,
epidemics, war, acts of terrorism, nuclear disasters, shortage of raw materials
or available energy, or work stoppage) (each, a "Force Majeure Event"), then,
the applicable party shall not be responsible for such failure to perform caused
by such Force Majeure Event, and the time for performance will be extended for a
period equal to the duration of the Force Majeure Event. Upon the occurrence of
a Force Majeure Event, the affected party shall promptly give written notice to
the other parties of the Force Majeure Event and of the expected duration of
such Force Majeure Event.

 
(b)  
In the event Becancour LP is wholly or partially prevented from, or delayed in,
providing Product due to a Force Majeure Event, Becancour LP shall use
commercially reasonable efforts to (i) avoid or remove the applicable Force
Majeure Event, and (ii) resume normal production and delivery of Product with
the least possible delay and the applicable Customer(s) shall not be charged for
any undelivered Product.

 
(c)  
In the event Becancour LP is only partially able to provide Product due to a
Force Majeure Event, Becancour LP shall provide such Product to each Customer in
accordance with the allocation of Customer Output Capacity set forth in
Section 2.2.

 
(d)  
In the event Becancour LP is unable to produce the amount of Product scheduled
to be produced pursuant to the Production Plan due to a Force Majeure Event, and
such shortfall cannot be made up by Becancour LP during the applicable calendar
year, such shortfall shall be applied to each Customer in proportion to the
allocation of Customer Output Capacity set forth in Section 2.2.

 
12.12  
Construction; Interpretation

 
(a)  
The article and section headings contained in this Agreement are solely for the
purpose of reference, are not part of the agreement of the parties and shall not
in any way affect the meaning or interpretation of this Agreement. As used in
this Agreement, (i) unless otherwise specified herein, the term "affiliate,"
with respect to any Person, shall mean and include any Person controlling,
controlled by or under common control with such Person, (ii) the term
"including" shall mean "including, without limitation," (iii) words in the
singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other genders as the context requires,
(iv) the words "hereof," "herein," and "herewith" and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole (including the Schedules and Exhibits hereto) and not to any particular
provision of this Agreement, and article, section, paragraph, exhibit and
schedule references are to the articles, sections, paragraphs, exhibits and
schedules of this Agreement, unless otherwise specified, (v) the word "or" shall
not be exclusive, and (vi) each of BSI, DCC and Becancour LP will be referred to
herein individually as a "party" and collectively as "parties" (except where the
context otherwise requires). Where a word or phrase is defined herein, each of
its other grammatical forms shall have a corresponding meaning. A reference to
any party to this Agreement or any other agreement or document shall include
such party's successors and permitted assigns. Any payment required to be made
by any party hereto pursuant to this Agreement shall be made without setoff in
United States Dollars, unless otherwise specified.

 
(b)  
The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.

 
(c)  
Any reference to any federal, state, local or non-United States statute or Law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context otherwise requires.

 
[Signature page follows]
 

 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, BSI, DCC and Becancour LP have caused this Agreement to be
executed by their respective duly authorized officers as of the date first
written above.
 
 
BÉCANCOUR SILICON INC.
     
By:
/s/ Peter A.M. Kalins
 
Name:
Peter A.M. Kalins
 
Title:
General Counsel & Corporate Secretary
           
DOW CORNING CORPORATION
     
By:
/s/ Robert D. Hansen
 
Name:
Robert D. Hansen
 
Title:
Executive Vice President
           
QUÉBEC SILICON LIMITED PARTNERSHIP
     
By:
/s/ Peter A.M. Kalins
 
Name:
Peter A.M. Kalins
 
Title:
General Counsel and Corporate Secretary

 
 